04/09/2021



                                                                                       Case Number: AC 17-0694




         IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA
                         Cause No. AC 17-0694




IN RE ASBESTOS LITIGATION,                             THIS DOCUMENT RELATES TO:

                                               Backer], et al. v. State of- Montana, et al.,
                    Consolidated                           Cause No. DV-16-0224
Cases.



                   ORDER APPOINTING SUCCESSOR TRUSTEE
               OF THE LSKS LIBBY MINE CLAIMANTS' QUALIFIED
                          SETTLEMENT FUND TRUST


      Pursuant to the Petition for Appointrnent of Successor Trustee of the LSKS

Libby Mine Claimants' Qualified Settlernent Fund Trust, and good cause

appearing therefore, /,/? ile/e/d(164 cidaffne6                   Of:IV*//Ai 019/7

      IT IS HEREBY ORDERED that Thomas J. Baiz, Jr., is appointed as Trustee

for the LSKS Libby Mine Claimants' Qualified Settlement Fund Trust and will

assume the roles and responsibilities as set forth in the original appointment.
                  0144-
      DATED this p      day of                   , 2021.




                                              Amy ddy
                                              As.?stos Claims Court Judge